DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

              MOLD BUSTER DETECTION SERVICES, LLC,
                     a/a/o ABRAHAM SOLANO,
                             Appellant,

                                    v.

          CITIZENS PROPERTY INSURANCE CORPORATION,
                           Appellee.

                             No. 4D21-1210

                            [August 10, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Betsy Benson, Judge; L.T. Case No. COCE20-022663.

   Jose P. Font of Font & Nelson, PLLC, Ft. Lauderdale, for appellant.

  Scot Samis and C. Ryan Jones of Traub Liberman Straus &
Shrewsberry LLP, St. Petersburg, and Veresa Jones Adams, Abbi Freifeld
Carr and Jeffrey Geldens of Roig Lawyers, Deerfield Beach, for appellee.

PER CURIAM.

    Appellant, under an assignment of benefits from a homeowners
insurance policy, sued appellee insurance company for breach of contract
in failing to pay for mold remediation services incurred in connection with
a covered loss. Insurer moved to dismiss, arguing that the assignment of
benefits failed to comply with the requirements of section 627.7152,
Florida Statutes (2020). The trial court dismissed the action, and
appellant appeals.

   Appellant contends that the insurance policy had to comply with
section 627.7153, Florida Statutes (2020). Section 627.7153 permits an
insurance policy to prohibit the assignment of benefits if the insurer
complies with the provisions of the statute. Appellant maintains that in
order for the insurer to challenge the assignment based on section
627.7152, the insurer would have had to incorporate the requirements of
that section into its policy. This argument is without merit. In this case,
the insurance policy did not prohibit the assignment of benefits.
Therefore, section 627.7153 is inapplicable. However, the assignment of
benefits contract in this case was invalid for failure to comply with section
627.7152. See Total Care Restoration, LLC v. Citizens Prop. Ins. Corp., 337
So. 3d 74 (Fla. 4th DCA 2022). The trial court correctly dismissed the
complaint.

   Affirmed.

KLINGENSMITH, C.J., WARNER and CONNER, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2